DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application, filed 09/11/2019, claims foreign priority to JP2019-056298, filed 3/25/2019, and JP2018-170579, filed 9/12/2018.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, the translation of certified copies of priority document has not been made.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  
Information Disclosure Statement
The IDS’s filed on 1/3/2020 and 9/11/2019 have been considered. See the attached PTO 1449 form.
Election/Restrictions
Applicant’s election without traverse of Group II (claims 7 and 9-13) and method of suppressing metastasis of cancer in the reply filed on 10/22/2021 is acknowledged.
Claim 8 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims Status
Receipt of Remarks/Amendments filed on 10/22/2021 is acknowledged. Claims 7-13 are currently pending. Claim 8 has been withdrawn. Claims 9-13 have been newly added. Claim 7 has been amended. Accordingly, claims 7 and 9-13 are currently under examination.
Claim Objections
Claim 7 is objected to because of the following informalities: 
In claim 7, the recitation “administering a to the subject” should recite “administering a composition to the subject”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naomi et al. (Cancer Chemother Pharmacol (2009) 64:753-761) as evidenced by Vikis (Cancer Res; 70(12) June 15, 2010).
Naomi discloses administering molecular hydrogen along with cisplatin for treatment of cancer in a subject (Abstract). Particularly, Naomi teaches Mice subjects were administered cisplatin followed by inhaling hydrogen gas (1% H2 in air) for the treatment of cancer in the subject. The reference also teaches the mice subject inoculated with S-180 sarcoma and L-1210 (lymphocytic leukemia) cell lines. (see: Materials and Methods). Further, Naomi discloses that the administration of cisplatin and 

In the event Applicant show that Naomi does not inherently administer to a patient wherein metastasis of cancer is suppressed, the Applicant is respectfully directed to the following 103 rejection which renders obvious administering gaseous hydrogen to a patient population wherein metastasis of cancer is suppressed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Naomi et al. (Cancer Chemother Pharmacol (2009) 64:753-761) in view of Yang et al. (Oncology Letters, 16:2771-2776, June 26, 2018).  
Naomi discloses administering molecular hydrogen along with cisplatin for treatment of cancer in a subject (Abstract). Particularly, Naomi teaches Mice subjects were administered cisplatin followed by inhaling hydrogen gas (1% H2 in air) for the treatment of cancer in the subject. The reference also teaches the mice subject inoculated with S-180 sarcoma and L-1210 (lymphocytic leukemia) cell lines. (see: Materials and Methods). Further, Naomi discloses that the administration of cisplatin and hydrogen gas inhibited tumor growth in mice subject inoculated with S-180 sarcoma (see: Results).

The teachings of Naomi have been set forth above.
Naomi does not explicitly teach suppressing metastasis of a cancer in a subject. However, this deficiency is cured by Yang.
Yang discloses anti-inflammatory and antitumor action of hydrogen (H2) via reactive oxygen species. It teaches that hydrogen selectively reduces oxidants of the detrimental reactive oxygen species (ROS), which serve a causative role in the promotion of tumor cell proliferation, invasion and metastasis.  (Title; Abstract). It further teaches that tumor cells generate ROS more abundantly than normal cells and cause elevated oxidative stress. Damage to DNA by ROS is involved in chronic inflammatory diseases and in a wide variety of cancer types, including bladder cancer, brain tumors, breast cancer, cervical cancer, gastric cancer, liver cancer, lung cancer, melanoma, multiple myeloma, leukemia, lymphoma, oral cancer, ovarian cancer, pancreatic cancer, prostate cancer and sarcoma. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Naomi to incorporate the teachings of Yang and use the composition and method taught by Naomi to suppress metastasis of a cancer in a subject. One would have been motivated to do so because Naomi discloses that cisplatin causes the accumulation of reactive oxygen species (see: Introduction), and Yang teaches that oxidants of reactive oxygen species cause metastasis and that hydrogen reduces oxidants of the reactive oxygen species. Thus, one skilled in the art would have been strongly motivated to incorporate the teachings of Yang into Naomi and use hydrogen gas particularly for suppressing metastasis of a cancer such as the ones discloses by Yang. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 7 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 14-16 of copending Application No. 16/465,567 (USPGPUB No. 20190282611) in view of Naomi et al. (Cancer Chemother Pharmacol (2009) 64:753-761) and Yang et al. (Oncology Letters, 16:2771-2776, June 26, 2018).  
The ‘567 application claims a method for treating or alleviating-radiation damage in a human patient who has been exposed to radiation or who has received or receives radiotherapy, comprising inhaling a radiation damage protecting agent comprising hydrogen gas as an active ingredient by the human patient, August 25, 2021wherein the radiation damage protecting agent comprises hydrogen gas at a concentration of 18.5% by volume or less. ‘567 also claims the radiation damage protecting agent comprising hydrogen gas is inhaled transpulmonarily to the human patient, wherein the human patient is a cancer patient.
The ‘567 application does not expressly teach hydrogen gas administered in combination with other cancer therapies and the type of cancer recited in the instant claims. However, these deficiencies are cured by Naomi.
Naomi discloses administering molecular hydrogen along with cisplatin for treatment of cancer in a subject (Abstract). Particularly, Naomi teaches Mice subjects were administered cisplatin followed by inhaling hydrogen gas (1% H2 in air) for the treatment of cancer in the subject. The reference also teaches the mice subject inoculated with S-180 sarcoma and L-1210 (lymphocytic leukemia) cell lines. (see: Materials and Methods). Further, Naomi discloses that the administration of cisplatin and hydrogen gas inhibited tumor growth in mice subject inoculated with S-180 sarcoma (see: Results). 
The ’567 application does not expressly teach suppressing metastasis of a cancer in a subject. However, this deficiency is cured by Yang.
Yang discloses anti-inflammatory and antitumor action of hydrogen (H2) via reactive oxygen species. It teaches that hydrogen selectively reduces oxidants of the detrimental reactive oxygen species (ROS), which serve a causative role in the promotion of tumor cell proliferation, invasion and metastasis.  (Title; Abstract). It further teaches that tumor cells generate ROS more abundantly than normal cells and cause elevated oxidative stress. Damage to DNA by ROS is involved in chronic inflammatory diseases and in a wide variety of cancer types, including bladder cancer, brain tumors, breast cancer, cervical cancer, gastric cancer, liver cancer, lung cancer, melanoma, multiple myeloma, leukemia, lymphoma, oral cancer, ovarian cancer, pancreatic cancer, prostate cancer and sarcoma. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘567 to incorporate the teachings of Naomi and Yang and administer hydrogen gas in combination with cisplatin for treating cancers such as leukemia or sarcoma as taught by Naomi. One would have been motivated to do so because ‘567 teaches a method for treating or alleviating-radiation damage in a human patient who has been exposed to radiation or who has received or receives radiotherapy and Naomi teaches that hydrogen gas in combination with cisplatin mitigates the side effects of cisplatin by reducing oxidative stress. It would have been obvious to one skilled in the art to use hydrogen gas and cisplatin in combination to reduce the damage or side effects of cisplatin in a patient. Since, Naomi discloses the combination of hydrogen gas and cisplatin was effective against cancers such as leukemia or sarcoma, one would have been strongly motivated to use this combination in patients with these types of cancers. 

From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.
 
Claims 7 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 14-16 of copending Application No. 16/456,085 (USPGPUB No. 20200000842) in view of Naomi et al. (Cancer Chemother Pharmacol (2009) 64:753-761) and Yang et al. (Oncology Letters, 16:2771-2776, June 26, 2018).  
The ‘085 application claims a method for improving, suppressing, or reducing cancerous symptoms attributed to cancer in a human subject, the method comprises administering by inhalation a hydrogen gas comprising hydrogen as an effective ingredient at concentration of not more than 18.5% to the human subject. It further claims wherein the subject has terminal cancer.  


Naomi discloses administering molecular hydrogen along with cisplatin for treatment of cancer in a subject (Abstract). Particularly, Naomi teaches Mice subjects were administered cisplatin followed by inhaling hydrogen gas (1% H2 in air) for the treatment of cancer in the subject. The reference also teaches the mice subject inoculated with S-180 sarcoma and L-1210 (lymphocytic leukemia) cell lines. (see: Materials and Methods). Further, Naomi discloses that the administration of cisplatin and hydrogen gas inhibited tumor growth in mice subject inoculated with S-180 sarcoma (see: Results). Naomi teaches that hydrogen gas in combination with cisplatin mitigates the side effects of cisplatin by reducing oxidative stress (see: Abstract). 
The ’085 application does not expressly teach suppressing metastasis of a cancer in a subject. However, this deficiency is cured by Yang.
Yang discloses anti-inflammatory and antitumor action of hydrogen (H2) via reactive oxygen species. It teaches that hydrogen selectively reduces oxidants of the detrimental reactive oxygen species (ROS), which serve a causative role in the promotion of tumor cell proliferation, invasion and metastasis.  (Title; Abstract). It further teaches that tumor cells generate ROS more abundantly than normal cells and cause elevated oxidative stress. Damage to DNA by ROS is involved in chronic inflammatory diseases and in a wide variety of cancer types, including bladder cancer, brain tumors, breast cancer, cervical cancer, gastric cancer, liver cancer, lung cancer, melanoma, multiple myeloma, leukemia, lymphoma, oral cancer, ovarian cancer, pancreatic cancer, prostate cancer and sarcoma. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘085 to incorporate the teachings of Naomi and Yang and administer hydrogen gas in combination with cisplatin for treating cancers such as leukemia or sarcoma 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘085 to incorporate the teachings of Naomi and Yang and use the composition and method taught by ‘085 to suppress metastasis of a cancer in a subject. One would have been motivated to do so because, as discussed supra, Naomi discloses that cisplatin causes the accumulation of reactive oxygen species (see: Introduction), and Yang teaches that oxidants of reactive oxygen species cause metastasis and that hydrogen reduces oxidants of the reactive oxygen species. Thus, one skilled in the art would have been strongly motivated to incorporate the teachings of Yang into ‘085 and use the combination hydrogen gas and cisplatin particularly for suppressing metastasis of a cancer such as the ones discloses by Yang. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616